Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2016/0202756 A1 to Wu et al. (hereinafter Wu) in view of US 2013/0307771 A1 to Parker et al. (hereinafter referred to as Parker).
Re claim 19, Wu discloses: a system comprising: a processor circuit; and a memory comprising machine-readable instructions that, when executed by the processor circuit, ([0061], “Logic subsystem 1802 may include one or more processors configured to execute software instructions …”) cause the processor circuit to:
determine gaze direction data corresponding to a plurality of users ([0050], “Method 1000 further comprises, at 1014, determining an estimated position of a center of a lens of the eye. This may include, for example, determining a position of an iris center at 1016, and/or determining a position of a pupil center at 1018. Accordingly, the eye rotation center and the estimated position of the center of the lens may be used to determine an optical axis, as shown at 1020. At 1022, method 1000 comprises determining a visual axis by applying an adjustment to the optical axis. As mentioned above, the adjustment may be calibrated for each person, and may include one or more of a horizontal angle offset 1026 and a vertical angle offset 1028, and/or any other suitable offset. Method 1000 further comprises, at 1030, determining the gaze direction based upon the determined visual axis, and at 1032, outputting the gaze direction. It will be understood that gaze tracking method 1000 may be used to determine a gaze direction for a person or for each of a plurality of persons.”) (emphasis added) at a gaming device ([0058] describes that a “computing system 1800 that can enact one or more of the methods and processes,” of the invention of Wu, “may take the form of  […] gaming devices”)
determine a biometric identifier corresponding to a first user of the plurality of users ([0030] describes that, “Gaze model 202 utilizes a face model and visual axis offset adapted to the anatomical features of individual users via user calibration 204. For example, user calibration may be performed to determine biometric parameters such as α.sub.eye and β.sub.eye, representing calibrated offsets between an optical axis and a visual axis, and also {right arrow over (T)}.sub.offset, a calibrated offset vector between an eye rotation center and a face anchor point. Gaze model 202 further utilizes a head pose 206 and an iris location determined from iris tracking 208 as inputs. Head pose 206 may include information such as a head rotation matrix R and a face anchor point […]”
 [0032] describes that, “For each person, where the head coordinate system is centered at h, several biometric parameters may be initially unknown, including eyeball center e, eyeball radius r, α.sub.eye, and β.sub.eye. These parameters may be inferred using a one-time calibration procedure,”
 [0034] describes that, “Any suitable type of image data may be used to determine the biometric parameters for gaze determination as disclosed herein. For example, in some examples, two dimensional (2D) visible color or grayscale image data may be used to detect an iris, as a boundary of the iris may show a strong feature contour in a visible light image. FIG. 4 shows an example visible light color RGB (red/green/glue) image 400 in which the iris is visible. In other examples, 2D infrared images may be used to detect a pupil. FIG. 4 also shows an infrared image 402 in which the pupil, rather than the iris, is sharply visible. Thus, it will be understood that, while the examples herein are described in terms of iris tracking using visible light image, pupil tracking may replace or supplement iris tracking when infrared image data of suitable resolution is available.”
[0044] describes that, “ some biometric parameters, including the horizontal angle α.sub.eye and the vertical angle β.sub.eye between the visual and optical axes, as well as the offset vector {right arrow over (T)}.sub.offset, may be person-specific and thus initially unknown. Therefore, these quantities may be calibrated for each different person. A calibration process also may be configured to determine an eyeball center and eyeball radius.”
[0045] describes that, “ FIG. 8 shows a flow diagram depicting an example method 800 of calibrating biometric parameters for gaze tracking. At 802, method 800 comprises acquiring calibration image data. Image data may be acquired in any suitable manner, and may contain any suitable information. For example, as indicated at 804, acquiring the calibration image data may comprise instructing a person to look at a plurality of predefined points on a display screen, and at 806, capturing image data of the person gazing at each point. Ground truth gaze direction information may be determined from this image data, as indicated at 808. In some implementations, as indicated at 810, method 800 may comprise acquiring such calibration image data for each of a plurality of persons.”
and [0046] describes that, “ For the set of calibration image data acquired for each person, method 800 further comprises, at 812, predicting gaze directions using the image data, and at 814, calibrating the unknown parameters. With knowledge of a position, orientation and size of the display screen, an objective function may be built measuring the angular error between the ground truth gaze direction and the measured gaze direction. Values for the biometric parameters then may be determined, for example, by minimizing the mean angular error across all calibration data, as indicated at 816. As a non-limiting example, the constrained optimization by linear approximation (COBYLA) method may be used for optimization, and initial biometric parameters may be calibrated to be the human average. Any suitable parameters may be calibrated. Examples include, but are not limited to the offset(s) between the eye rotation center and one or more facial landmarks at 818, the eyeball radius at 820, and the offset between the optical axis and the visual axis at 822. Further, for each person, the biometric parameters of the left eye and the right eye of each person may be calibrated separately. A gaze direction may thus be estimated for each eye, and the results may be averaged across both eyes, as indicated at 824. This may help with the robustness of gaze estimation compared to methods in which the results are not averaged across both eyes.”
	In summary, the calibrated offset values determined between an optical axis and visual axis, calibrated offset vector determined between an eye rotation center and face anchor point, and values for eyeball center e and eyeball radius r, for both eyes, are some examples of a plurality of determined biometric identifiers used to build a face model for each unique user of a plurality of users. As well the overall Gaze model 202 calibrated by a variety of biometric parameters can be additionally or alternatively interpreted as a biometric identifier.)
	store the gaze direction data and the biometric identifier corresponding to the first user (The acquisition of calibration image data used to predict gaze directions and calibrate unknown biometric parameters, which [0032] describes may include eyeball center and eyeball radius, diagrammed in Fig. 8 No. 800, 802 necessitates storage since the described and diagrammed computer processes would not function as disclosed unless the acquired and processed biometric data and subsequently calibrated gaze model 202 exited in some memory for some finite amount of time. See again [0030] which describes a gaze model 202 being created including determined biometric parameters representing offsets between an optical and visual axis and a calibrated vector between an eye rotation center and face anchor point, wherein the inputs used to obtain these parameters may be determined from image data, such as two dimensional visible or infrared image data capturing a user’s face. Using these inputs, gaze model 202 may be used to determine an eye gaze direction.) (emphasis added)
	modify a gaming device function based on gaze direction data corresponding to the plurality of users ([0001] describes that gaze direction “may be used as an input signal for interacting with the graphical user interface” based on a location at which a person’s gaze intersects that graphical user interface. [0050] describes that this gaze tracking “may be used to determine a gaze direction for a person or for each of a plurality of persons” and [0058] describes that the computer may be a “gaming device” and [0068] describes that the input subsystem may be that of a “game controller”. Modifying the operation of a graphical user interface based on detected gazes of a plurality of persons wherein the computer is a gaming device with gaming control subsystem teaches modifying a gaming device function based on gaze direction data.)
	Although Wu teaches the same inventive concept substantially as claimed, Wu is silent as to receive gaze direction data corresponding to the first user from another gaming device; and update the stored gaze detection data corresponding to the first user.
	Parker is an analogous prior art reference in the field of gaze tracking that teaches that it was known in such art that multiple devices can communicate and coordinate the sharing of gaze information, see [0019], “multiple devices and systems may communicate gaze information to each other […] The exchange of gaze information among multiple devices may also be used by the devices to determine which devices are not being looked at […] Multiple devices can work in concert with each other to determine the gaze, context and grammar applicable for one or more users.” [0072] describes that, “FIG. 6 is a block diagram illustrating multiple devices sharing gaze information. Devices 601 and 602 both include gaze detectors 603 and 604, respectively.  And note that like Wu, Parker discloses in [0043] that “Gaze detector 112 may be capable of identifying multiple users” and in [0044] that, “Recognition of multiple users and identification of their independent gaze information allows the system to serve multiple users simultaneously.”
	It would have been obvious to one having ordinary skill in the art at the time of the invention that the compatible and ready-for-improvement multiple-user biometric gaze calibration and gaze detection system of Wu could have used multiple devices having multiple gaze detectors to share gaze information as taught by Parker without causing any unexpected results. The motivation to do so would be to enable a user who switches devices, such as gaming machines, to continue to receive gaze-tracking UI functionality based upon the customized gaze tracking profile of Wu. Another advantage would be to allow a device equipped with a gaze tracking camera better-positioned to determine a user’s gaze to communicate information to a different device that is poorer-equipped to determine that user’s gaze at some moment in time based on the user’s then-position. Some devices having a better angle to record a user’s gaze than others might be expected to occur in an environment wherein a group of people are congregating and the system is already intended to determine gaze directions of the plurality of people.
Allowable Subject Matter
Claims 1-2, 5-16 and 18 are allowed.
Response to Arguments
Applicant’s arguments, see pp. 2-5, filed 09/08/2022, with respect to claims 1-2, 5-16 and 18 have been fully considered and are persuasive.  The rejections of claims 1-2, 5-16 and 18 are agreed to be overcome by the amendments to each of independent claims 1 and 15 and these claims have been indicated to be allowable.
Applicant’s arguments, see pp. 5-6, filed 09/08/2022, with respect to the rejection of claim 19 (amended to include the limitations of original claim 20) under Bennett have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu in view of Parker.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715